Exhibit 10.7

 

THE SEVERANCE PLAN FOR OFFICERS OF

LINCOLN NATIONAL CORPORATION

(Amended and Restated effective as  of  November 8, 2017)

﻿

Purpose and Interpretation  

﻿

The Severance Plan For Officers of Lincoln National Corporation,  amended and
restated effective as of November 8, 2017 (the “Plan”), is an amendment and
restatement of the February 24, 2016 version of the Plan.    

﻿

This Plan is intended to comply with section 409A of the Internal Revenue Code
of 1986, as amended, and the official guidance issued thereunder (the “409A
Rules”).  Specifically, this Plan is intended to constitute a “separation pay
plan” as defined under the 409A Rules.  It is intended that benefits under this
Plan shall be paid only in cases of “Job Elimination,” as defined below. 
Notwithstanding any other provision of this Plan to the contrary, this Plan
shall be interpreted, operated and administered in a manner consistent with
these intentions. 

﻿

This Plan is intended to be a top-hat plan that covers a select group of
management and highly-compensated employees.

﻿

Article I: Definitions

﻿

“Applicable Cap” means the lesser of:  (a) two times (2x) the sum of the
Officer’s annual rate of pay determined as of December 31st of the calendar year
prior to the year in which the Officer’s Job Elimination (actual separation from
service) occurs, or (b) two times (2x) the maximum amount that may be taken into
account under a tax-qualified retirement plan pursuant to Code section
401(a)(17) in effect for the calendar year in which the Officer’s Job
Elimination (actual separation from service) occurs.  In calculating the
Applicable Cap, all amounts that are defined as payments under a “separation pay
plan” sponsored by the Corporation for an individual Officer are aggregated.

﻿

“Cause” shall have the same meaning as used and/or defined under the ERISA
Severance Plan.

﻿

“Change of Control” shall have the same meaning as used and/or defined under the
Change of Control Plan.

﻿

“Change of Control Plan” means the Lincoln National Corporation Executives’
Severance Benefit Plan.

﻿

“Code” means the Internal Revenue Code of 1986, as amended.

﻿





--------------------------------------------------------------------------------

 

“Corporation”  means Lincoln National Corporation and its affiliates and
subsidiaries.

﻿

“Effective Date” means November 8, 2017.

﻿

“ERISA Severance Plan” means the Lincoln National Corporation Severance Pay
Plan, as amended from time to time.

﻿

“Job Elimination”  or “Job Eliminated” shall have the same meaning as used
and/or defined under the ERISA Severance Plan.

﻿

“Key Employee” means  any Officer who, as of the date of his or her Job
Elimination from the Corporation, is treated as a “specified employee” under
Code section 409A(a)(2)(B)(i)  (i.e., a key employee as defined in Code section
416(i) without regard to paragraph (5) thereof).  Key Employees shall be
determined in accordance with Code section 409A using December 31st as the
determination date.  A listing of Key Employees as of any determination date
shall be effective for the 12-month period beginning on the April 1st following
the determination date.

﻿

“Officers” means those officers, other than the Corporation’s President and
Chief Executive Officer, listed in the Corporate Directory for each
Participating Employer.  The list of officers is maintained by the
Corporation and is posted on its intranet site at:  

﻿

http://one.lfg.com/ourpeople/orgcharts/Pages/default.aspx

﻿

“Participating Employer” means any affiliate or subsidiary of Lincoln National
Corporation that is listed in Appendix A to this Plan.  

﻿

“Plan Administrator” means the Lincoln National Corporation Benefits
Committee.  For purposes of Article VIII of the Plan, the Plan Administrator
shall also act as “Claims Administrator” and “Appeals Administrator,”
respectively.  The Plan Administrator shall have complete discretion to
interpret the Plan, to resolve issues relating to eligibility to receive
benefits under the Plan, to determine the amount of benefits payable under the
Plan, and to take whatever action it believes is necessary or desirable for such
administration.

﻿

Article II: Eligibility for Benefits

﻿

The benefits provided under this Plan are the Severance Pay benefit described in
Article III below and, if applicable, the Severance Stipend benefit described in
Article IV below.  All Officers who are Job Eliminated by the Corporation on or
after the Effective Date of this Plan and who meet the conditions set forth
below, shall be eligible for Plan benefits. 

﻿





-2-    

--------------------------------------------------------------------------------

 

In order to qualify for benefits under this Plan, the Officer must be Job
Eliminated by the Corporation and must satisfy each of the three (3)
requirements set forth below:   

﻿

(a) The Officer must otherwise be eligible for benefits under the ERISA
Severance Plan;

 

(b) The Officer must remain actively at work and satisfactorily perform his or
her job duties until the last day that the Officer’s services are required by
the Corporation; and

﻿

(c) The Officer must sign (and not revoke) an Agreement, Waiver and General
Release (or similar release document) satisfactory to the Corporation
(“Agreement”) that shall release the Corporation, its affiliates, subsidiaries,
shareholders, directors, officers, employees, and agents and that becomes
effective, which shall include provisions calling for forfeiture and/or claw
back of all but three (3) weeks of benefits payable or paid under this Plan in
the event the Officer engages in competition with, or solicits or attempts to
solicit employees or customers of, the Corporation, reveals confidential
information belonging to the Corporation, fails to report such competitive
activity, solicitation, or breach of confidentiality, or otherwise violates the
terms of the Agreement.

﻿

Benefits are not payable under this Plan unless each of the above requirements
of this Article II is satisfied and the Officer continues to satisfy such
requirements throughout the duration of the Officer’s Severance Period set forth
in Article III below.

﻿

Article III: Amount of Severance Pay

﻿

Severance Pay is the higher of the Officer’s:  

﻿

(a) Annual base salary in effect at the time of Job Elimination plus the
Officer’s Annual Incentive Program target bonus dollar amount for the calendar
year in which the Officer’s Job Elimination occurs, divided by 52; or

﻿

(b) Established compensation, if applicable, in effect at the time of Job
Elimination plus the Officer’s Annual Incentive Program target bonus dollar
amount (if any) for the calendar year in which the Officer’s Job Elimination
occurs, divided by 52.    

﻿

Severance Pay is paid for each week of the applicable Severance Period, as
provided below:

﻿





-3-    

--------------------------------------------------------------------------------

 

Officer TitleSeverance Period

﻿

Assistant Vice President-39 weeks

Vice President-39 weeks

Senior Vice President-52 weeks

Executive Vice President-78 weeks

﻿

See Article VII below for more information regarding the coordination of the
Severance Pay benefit payable under this Plan, and similar benefits under the
ERISA Severance Plan, the Change of Control Plan, or any other plans, programs
and arrangements sponsored by the Corporation that pay severance benefits.

﻿

Article IV:    Amount of Severance Stipend

﻿

Any Officer who satisfies the eligibility requirements set forth in Article II
and who is enrolled in a medical plan sponsored by the Corporation at the time
of his or her Job Elimination shall be entitled to the Severance Stipend.  The
Severance Stipend is a flat rate for each week of an Officer’s Severance
Period, as determined pursuant to Article III above, and is based upon the
Officer’s level of coverage under a medical plan sponsored by the Corporation as
set forth below:

﻿

Level of Coverage in Medical Plan at time of Job Elimination

Severance Stipend Amount per Week of Severance Period

Employee only

$100

Employee + spouse/domestic partner

$200

Employee + child(ren)

$180

Employee + family

$270

Not enrolled in Medical Plan

$0

﻿

See Article VII below for more information regarding the coordination of the
Severance Stipend benefit payable under this Plan, and similar benefits under
the ERISA Severance Plan, the Change of Control Plan,  or any other plans,
programs and arrangements sponsored by the Corporation that pay severance
benefits.

﻿

Article V:  Timing of Payments

﻿

In general, payments under this Plan will be paid, or begin to be paid, as soon
as practical, but in no event later than 90 days, after the date the Officer
satisfies the requirements of Article II above. 

﻿

Notwithstanding the foregoing, for amounts in excess of  the Applicable Cap that
are payable to a Key Employee or any amount of Plan benefits payable to a Key
Employee covered under the Change of Control Plan, benefits under this



-4-    

--------------------------------------------------------------------------------

 

Plan will begin to be paid no earlier than the first day of the month that is a
full six (6) months after the date of the Key Employee’s Job Elimination (actual
separation from service).  No interest or other compensation will be paid to the
Key Employee in consideration of such delay.

﻿

Article VI:    Form of Payment

﻿

Severance Pay.  Except as provided below, Severance Pay is paid bi-weekly.    In
no event shall Severance Pay be paid later than December 31st of the second
calendar year following the calendar year in which the Officer’s Job
Elimination occurs.    

﻿

Severance Stipend.  The Severance Stipend is paid in a cash lump sum.

﻿

Rule for Key Employees Covered under the Change of Control Plan. 
Notwithstanding the foregoing, any Severance Pay payable under this Plan to a
Key Employee covered under the Change of Control Plan within two years following
the date of a Change of Control will be paid in a lump sum.

﻿

Article VII:    Coordination with Other Plans, Programs & Arrangements

﻿

Any Severance Pay or Severance Stipend payable pursuant to this Plan is not
eligible to be contributed to any of the Corporation’s qualified savings or
401(k) plans, nor eligible to be deferred under any of the Corporation’s
non-qualified savings or deferred compensation arrangements.  No Severance Pay
or Severance Stipend is considered in the calculation of benefits under any of
the Corporation’s qualified or non-qualified defined benefit plans. 

﻿

Any amounts of Severance Pay and Severance Stipend payable under this Plan shall
be reduced, or offset, on a dollar-for-dollar basis, by the amount of any
severance pay and severance stipend that may also be payable to the Officer
under the ERISA Severance Plan or under any other plan, program, contract or
arrangement sponsored by the Corporation calling for the payment of severance or
severance-like payments or stipend or stipend-like payments. 

﻿

In addition, if the Officer is also eligible for benefits pursuant to the terms
of the Change of Control Plan, then any amount of Severance Pay and Severance
Stipend payable to the Officer under this Plan shall offset or reduce the amount
payable to the Officer under the Change of Control Plan. 

﻿

The purpose of this Article is to prevent “double-dipping,” or the payment of
duplicative severance benefits under one or more plans, programs, arrangements
or agreements sponsored by the Corporation.

﻿





-5-    

--------------------------------------------------------------------------------

 

Except as expressly provided herein, particularly as to the amount of Severance
Pay,  Severance Stipend, and/or as to the coordination of benefits provisions in
this Plan, this Plan does not amend or otherwise modify the provisions of any of
the plans, programs, arrangements or agreements established, maintained or
entered into by the Corporation for the purpose of providing benefits to
employees. 

﻿

Article VIII:Claim for Benefits & Appealing a Denied Claim

﻿

ERISA Claims Procedures.  Any claim for Severance Benefits under this Plan shall
be made in accordance with the procedures set forth in this Article VIII.  It is
intended that the following claims procedures at all times be in compliance with
the claims procedure regulations of the U.S. Department of Labor set forth in 29
C.F.R. section 2560.503-1.

General Procedures.  The Plan Administrator shall establish administrative
processes and safeguards designed to ensure and to verify that all benefit claim
determinations under this Plan are made in accordance with this document and
that, where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated Officers.

(a)Initial Claim.  An employee of a Participating Employer who believes himself
entitled to Severance Benefits under the Plan may make a claim for those
benefits (such employee being a “Claimant”) by submitting a written notification
of his claim of right to such Severance Benefits to the Claims Administrator
(see definition of Plan Administrator under Article I), in the manner prescribed
by Claims Administrator.

(b)Timing of Benefits Determinations.  If a claim is wholly or partially
denied (an “Adverse Benefit Determination”), the Claims Administrator shall
notify the Claimant of the Adverse Benefit Determination within a reasonable
period of time, but not later than 90 days after receipt of the claim by the
Claims Administrator, unless the Claims Administrator determines that special
circumstances require an extension of time for processing the claim.  If the
Claims Administrator determines that an extension of time for processing is
necessary, then written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90-day period.  In no event
shall such extension exceed a period of 90 days from the end of such initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Claims Administrator expects to
render a decision on the claim. 





-6-    

--------------------------------------------------------------------------------

 

(c)Manner and Content of Notice of Adverse Benefit Determination.  The Claims
Administrator shall provide a Claimant with written or electronic notification
of any Adverse Benefit Determination.  Electronic notifications shall comply
with standards imposed under 29 C.F.R. sections 2520.104b-1(c)(1)(i), (iii) and
(iv).  The notification shall set forth, in a manner calculated to be understood
by the Claimant:

(1) the specific reason or reasons for the Adverse Benefit Determination;

(2) reference to the specific Plan provisions on which the determination is
based;

(3) a description of any additional material or information necessary for the
Claimant to protect the claim and an explanation of why such material or
information is necessary; and

(4) a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under section 502(a) of ERISA following an Adverse Benefit
Determination on review.

Appeal of Adverse Benefit Determinations.   The Plan shall provide:

(a) the Claimant 60 days following receipt of notification of an Adverse Benefit
Determination within which to appeal the determination;

(b) the Claimant the opportunity to submit written comments, documents, records,
and other information relating to the claim for benefits;

(c)for a review that takes into account all comments, documents, records, and
other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination; and

(d)the Claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim for Severance Benefits.

Timing of Notification of Benefit Determination on Review.  The Appeals
Administrator (see definition of “Plan Administrator” under Article I) shall
notify a Claimant in accordance with this Article VIII of the Plan’s benefit
determination on review within a reasonable period of time, but not later than
60 days after receipt of the Claimant’s request for review by the Plan, unless
the Appeals Administrator determines that special circumstances require an
extension of time for processing the review of the claim.  If the Appeals
Administrator determines that the extension



-7-    

--------------------------------------------------------------------------------

 

of time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 60-day
period.  In no event shall such extension exceed a period of 60 days from the
end of the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Appeals
Administrator expects to render the determination on review.

For purposes of this Article VIII, the period of time within which a benefit
determination on review is required to be made shall begin at the time an appeal
is filed, in accordance with the Plan’s procedures, without regard to whether
all the information necessary to make a benefit determination on review
accompanies the filing.  In the event that a period of time is extended due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for making the benefit determination on review shall be suspended from the date
on which the notification of the extension is sent to the Claimant until the
date on which the Claimant responds to the request for additional information.

﻿

Furnishing documents.  In the case of an Adverse Benefit Determination on
review, the Appeals Administrator shall provide such access to, the copies of,
documents, records, and other information described below, as appropriate.

﻿

Manner and Content of Notification of Benefit Determination on Review.  The
Appeals Administrator shall provide a Claimant with written or electronic
notification of the Appeals Administrator’s benefit determination on
review.  Electronic notifications shall comply with standards imposed under 29
C.F.R. 2520.104-1 (c)(1)(i) and (iv).  In the case of an Adverse Benefit
Determination, the notification shall set forth, in a manner calculated to be
understood by the Claimant:

﻿

(a)



the specific reason or reasons for the adverse determination;

﻿

(b)



reference to the specific Plan provisions on which the benefit determination is
based;

﻿

(c)



a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for Benefits; a statement of the
Claimant’s right to bring an action under section 502(a) of ERISA;



-8-    

--------------------------------------------------------------------------------

 

(d)



if an internal rule, guideline, protocol, or other similar criterion
(collectively, “Specific Rule”) was relied upon in making the adverse
determination, either the Specific Rule or a statement that such Specific Rule
was relied upon in making the adverse determination and that a copy of the
Specific Rule will be provided free of charge to the Claimant upon request; and

(e)



the following statement: “You and your Plan may have other voluntary
alternatives dispute resolution options, such as mediation.  One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

Litigation.  In order to operate and administer the claims procedure in a timely
and efficient manner, any Claimant whose appeal with respect to a claim for
Severance Benefits has been denied, and who desires to commence a legal action
with respect to such a claim, must commence such action in a court of competent
jurisdiction within one year after receipt of notification of such
denial.  Failure to file such action by the prescribed time will forever bar the
commencement of such action.

﻿

Article IX:Amendment and Termination

﻿

This Plan may be amended at any time and from time to time, or terminated at any
time, by the Corporation.  This Plan may be amended by action of the
Compensation Committee of the Corporation’s Board of Directors at a meeting held
either in person or by telephone or other electronic means, or by unanimous
consent in lieu of a meeting.  The Compensation Committee may delegate this
amendment power to an officer of the Corporation.  The Chief Executive Officer
of the Corporation may amend this Plan if such amendment is (a) in the opinion
of counsel, required by local, state or federal law or regulation or (b)
estimated to cost the Corporation no more than $15,000,000 (actuarial present
value of all Plan amendments made in the same year) for the next five (5)
calendar years after the effective date of such amendment. 

﻿

﻿

﻿





-9-    

--------------------------------------------------------------------------------

 



APPENDIX A

﻿

Participating Employers

As of November 8, 2017

﻿

﻿

﻿

California Fringe Benefit & Insurance and Marketing Corp.

﻿

LFA Limited Liability Co.

﻿

LFA Management Corporation

﻿

Lincoln Financial Advisors Corporation

﻿

Lincoln Investment Management Company

﻿

Lincoln Life & Annuity Company of New York

﻿

Lincoln National Corporation

﻿

Lincoln National Management Corporation

﻿

The Lincoln National Life Insurance Company

﻿



-10-    

--------------------------------------------------------------------------------